United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mentor, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-344
Issued: August 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 2, 2008 merit decision denying her claim for an emotional
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On June 10, 2008 appellant, a 47-year-old letter carrier, filed an occupational disease
claim alleging that she developed an emotional condition due to factors of her federal
employment. She maintained that she experienced depression, stress and anxiety as a result of
the employing establishment’s decision to abolish her delivery route due to her medical
restrictions.

In a letter dated June 23, 2008, the Office informed appellant that the information
submitted was insufficient to establish her claim. It instructed her to submit additional factual
and medical evidence, including evidence that her route was abolished due to her medical
restrictions and a comprehensive medical report, with symptoms, a diagnosis and an opinion,
with medical reasoning as to the cause of her condition.
Appellant submitted medical evidence including a May 28, 2008 report from
Dr. Janet L. O’Hara, a Board-certified internist, who stated that appellant had recently
experienced an increase in symptoms related to her panic disorder condition. The record also
contains May 20, June 3 and July 7, 2008 notes and work slips from Dr. O’Hara reflecting a
worsening of symptoms related to stress in the workplace. On May 30, 2008 Myron Bud Stern, a
clinical psychologist, noted that appellant, who had a history of depression had recently been
informed that her route was being abolished. On June 9, 2008 Erin Niksik, a nurse (BSN), stated
that appellant was suffering from severe anxiety related to the abolishment of her delivery route.
In a June 9, 2008 statement, appellant asserted that, on May 14, 2008, her union steward
informed her that her delivery route was being abolished because of her limited-duty work
restrictions and that the only people involved in the “negotiated route adjustment” were the
postmaster and the union president. She contended that there were three routes that were vacant
due to retirement, which should have been eliminated before her route. In an undated letter,
appellant stated that she had filed an Equal Employment Opportunity (EEO) claim for the
employing establishment’s action. In an undated timetable of events, she stated that, on May 14,
2008, her union steward informed her that her route was eliminated because of her medical
restrictions and that the decision was partially political. Appellant alleged that her union
president was “out to get rid of [her].”
The record contains a May 28, 2008 memorandum from the employing establishment
informing appellant of its determination that her present duty assignment was not considered
essential to the section operations and that, accordingly, her route would be abolished effective
June 19, 2008 and she would become an unassigned full-time employee. Appellant was advised
that, effective June 14, 2008, her work schedule would be changed to 7:30 a.m. to 4:00 p.m. and
was encouraged to bid for any assignment for which she was eligible and interested.
The employing establishment controverted appellant’s claim. In a June 12, 2008
statement, appellant’s supervisor indicated that appellant’s light-duty job was designed to
accommodate restrictions to a previous on-the-job injury. The supervisor stated that she
informed appellant that the decision to abolish her route was “strictly a business decision and it
was not due to her limited-duty restrictions,” that she assured appellant that the employing
establishment was obligated to provide her with a position that was within her restrictions and
that she encouraged appellant to remain in her position as an address manager system (AMS)
coordinator. On June 23, 2008 the employing establishment reported that the decision to
eliminate appellant’s route was made in accordance with the union agreement, that other
employees’ positions were also eliminated due to changes in operational needs and that, after her
bid job was eliminated, she was informed that she could apply for vacant posted positions, which
would be limited to employees in the same section and with the same salary level and status. On
July 1, 2008 the postmaster contended that appellant’s claim was fraudulent, stating that she was

2

told that her job description would not change and that she would not be required to perform
duties outside of her restrictions.
Appellant submitted witness statements in support of her claim. In an undated statement,
her husband indicated that she had been under a great deal of stress since learning that her job
was being abolished. Coworkers Nakia Ransaw, Julie Baldzicki and Charmaine Patrick reported
that appellant had been very depressed since the elimination of her route.
By decision dated September 2, 2008, the Office denied appellant’s emotional condition
claim on the grounds that she had failed to establish a compensable factor of employment. It
found that the elimination of appellant’s route was an administrative decision, which did not
constitute error or abuse.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Act. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of his work or his fear and anxiety regarding his
ability to carry out his work duties.2 By contrast, there are disabilities having some kind of
causal connection with the employment that are not covered under workers’ compensation law
because they are not found to have arisen out of employment, such as when disability results
from an employee’s fear of reduction-in-force (RIF) or frustration from not being permitted to
work in a particular environment or to hold a particular position.3 An employee’s emotional
reaction to an administrative or personnel matter is generally not covered by workers’
compensation. The Board has held, however, that error or abuse by the employing establishment
in an administrative or personnel matter may afford coverage.4

1

D.L., 58 ECAB ___ (Docket No. 06-2018, issued December 12, 2006).

2

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

3

Id.

4

Margreate Lublin, 44 ECAB 945 (1993). See generally Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991).

3

In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered. If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.5
The Board has held that allegations, alone, by a claimant are insufficient to establish a
factual basis for an emotional condition claim but must be substantiated by the evidence.6 Mere
perceptions and feelings of harassment or discrimination will not support an award of
compensation. The claimant must establish such allegations with probative and reliable
evidence.7
ANALYSIS
Appellant did not allege that she sustained an emotional condition as a result of her
regular or specially assigned duties, or due to harassment or discrimination on the part of her
coworkers or supervisors. Rather, she alleged that her emotional condition was due to the
employing establishment’s act of abolishing her delivery route. The Office denied appellant’s
claim on the grounds that she failed to establish a compensable employment factor. The Board
finds that she failed to establish that she sustained an emotional injury in the performance of
duty.
Appellant’s allegation that the employing establishment improperly eliminated her
delivery route relates to administrative or a personnel matter unrelated to her regular or specially
assigned work duties and does not fall within the coverage of the Act.8 Although the handling of
disciplinary actions and leave requests, the assignment of work duties and the monitoring of
work activities are generally related to the employment, they are administrative functions of the
5

D.L., supra note 1; T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006); C.S., 58 ECAB ___
(Docket No. 06-1583, issued November 6, 2006); A.K., 58 ECAB ___ (Docket No. 06-626, issued
October 17, 2006).
6

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
7

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (it was found that the employee failed to establish the incidents or
actions characterized as harassment).
8

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988).

4

employer and not duties of the employee.9 However, the Board has also found that an
administrative or personnel matter will be considered to be an employment factor where the
evidence discloses error or abuse on the part of the employing establishment. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.10
Appellant has not submitted sufficient evidence to show that the employing establishment
committed error or abuse with respect to this matter. She alleged that her mail route was
abolished due to her medical restrictions. Appellant has not; however, established a factual basis
for this claim. Although she submitted witness statements corroborating the fact that the position
was abolished and that she experienced stress as a result of its elimination, she provided no
corroboration for her allegation that it was abolished because of her medical restrictions11 On
the other hand, the employing establishment controverted appellant’s claim, contending that the
position was eliminated for business reasons. The record reflects that, on May 28, 2008, it
informed appellant of its determination that her current duty assignment was not considered
essential to the section operations and that, accordingly, her route would be abolished effective
June 19, 2008, and she would become an unassigned full-time employee. Appellant was
encouraged to bid for any assignment for which she was eligible and interested. Her supervisor
informed her that the decision to eliminate the route was “strictly a business decision and [] was
not due to her limited-duty restrictions.” She assured appellant that the employing establishment
was obligated to provide her with a position that was within her restrictions and encouraged her
to remain in her position as an AMS coordinator. On June 23, 2008 the employing establishment
reported that the decision to eliminate appellant’s route was made in accordance with the union
agreement, that other employees’ positions were also eliminated due to changes in operational
needs and that, after her bid job was eliminated, she was informed that she could apply for
vacant, posted positions, which would be limited to employees in the same section and with the
same salary level and status. The postmaster told appellant that her job description would not
change and that she would not be required to perform duties outside of her restrictions.
The Board finds that appellant has not shown that employing establishment’s
administrative act of abolishing her route constituted error or abuse. There is no evidence that
that appellant’s light-duty position was withdrawn for reasons related to her light-duty
restrictions. On the contrary, the evidence reflects that the employing establishment negotiated
an agreement with the union regarding the elimination of routes; that other employees’ routes
were also eliminated due to changes in operational needs and that the decision to abolish
appellant’s route was made for business reasons. Appellant was assured that her job duties
would not change and that she would not be required to work outside her restrictions. The Board
finds that the employing establishment’s actions in this case were reasonable.

9

Id.

10

See Richard J. Dube, 42 ECAB 916, 920 (1991).

11

When a light-duty position is withdrawn, appellant has the burden to establish that any increase in disability for
work is due to an accepted injury, rather than to another cause. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.7a (1) (May 1997).

5

Appellant stated that she became depressed and anxious over the decision to abolish her
route. She alleged that the union president was “out to get rid of [her]” and that the decision to
eliminate the route was partially political. However, under the circumstances of this case, the
Board finds that appellant’s emotional reaction must be considered self-generated, in that it
resulted from her perceptions regarding her employer’s actions.12 The Board also notes that
appellant’s frustration from not being permitted to work in a particular job is not a compensable
factor under the Act.13
For the foregoing reasons, appellant has not established a compensable employment
factor under the Act. Therefore, she has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.14
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

See David S. Lee, 56 ECAB 602 (2005).

13

See Cyndia R. Harrill, 55 ECAB 522 (2004).

14

As appellant has not established any compensable employment factors, the Board need not consider the
medical evidence of record. See Margaret S. Krzycki, 43 ECAB 496 (1992).

6

